    Case 1:20-cv-00403-RJJ-RSK ECF No. 1 filed 05/11/20 PageID.1 Page 1 of 20




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

ROBERT M. HAHN,

       Plaintiff,                                      Case No.
                                                       Hon:
v

GRETCHEN E. WHITMER, in her personal and
representative capacities, JOSEPH M. GASPER,
in his individual and representative capacities, and
the MICHIGAN STATE POLICE, an agency of
the State of Michigan,

       Defendants.

 James K. Fett (P39461)
 Fett & Fields, P.C.
 805 E. Main St.
 Pinckney, MI 48169
 734-954-0100
 Fax: 734-954-0762
 jim@fettlaw.com
 Attorneys for Plaintiff


    ". . .[I]t is permissible to remedy discrimination. It is not
    permissible to remedy disparity . . ." - Middleton v City of
                 Flint, 92 F3d 396, 406 (6th Cir 1996)

     "Way too White and way too male" - Defendant Gasper

      PLAINTIFF’S COMPLAINT AND JURY DEMAND
       Plaintiff Robert M. Hahn, through his counsel, Fett & Fields, P.C., states the following

claims against Defendants:
  Case 1:20-cv-00403-RJJ-RSK ECF No. 1 filed 05/11/20 PageID.2 Page 2 of 20




                                     NATURE OF CLAIM
       1.        This is a Fourteenth Amendment, 42 U.S.C. §1983 Equal Protection and Elliott-

Larsen Civil Rights Act action for damages and to end blatant racial and gender preferences

implemented to (1) satisfy the Whitmer administration's clamor for affirmative action (racial and

gender preferences) banned by referendum in 2006, and (2) placate minority advocacy groups that

falsely accuse the Michigan State Police of institutional racism. Plaintiff also asserts a retaliation

claim based on his opposition to the illegal racial and gender preferences.

                              JURISDICTION AND PARTIES

       2.        Plaintiff invokes the jurisdiction of this Court pursuant to 28 U.S.C. §§1331,

1343(a)(3), 1343(a)(4), and 28 U.S.C. §1367.

       3.        The events giving rise to this cause of action occurred in the Western District of

Michigan.

       4.        The amount in controversy exceeds $75,000.00, exclusive of interest, costs and

attorney fees.

       5.        Plaintiff is a White male, a citizen of the United States and the State of Michigan;

he was an inspector with the Michigan State Police ("MSP") until he was discharged for opposing

Defendant's illegal racial and gender preferences.

       6.        Defendant Gretchen E. Whitmer is the duly elected Governor of Michigan and an

ardent proponent of the affirmative action preferences prohibited by the Michigan Constitution of

1963, Art I, § 26, which she euphemistically refers to as "Diversity." See Exhibit A.

       7.        The Defendant Michigan State Police is the state's premier law enforcement

agency; as a para-military organization, its members scrupulously follow policy and orders issued

by superiors.




                                                  2
   Case 1:20-cv-00403-RJJ-RSK ECF No. 1 filed 05/11/20 PageID.3 Page 3 of 20



        8.      Defendant Joseph M. Gasper is the Director of the MSP and the architect of the

MSP's most recent "affirmative action" policy (the "Affirmative Action Directive") designed to

displace White males at all levels of the MSP with minorities and females.

        9.      To this end, Defendant Gasper has directed that the MSP set aside 25% of its

positions for minorities and 20% for females throughout its ranks even though these percentages

cannot be achieved without lowering standards and discriminating against White males in favor of

minorities and females; in any event, the relevant qualified work force is inadequate to fill these

set asides.

              MSP'S STORIED HISTORY OF RACIAL PREFERENCES

        10.     The MSP's storied history of racial and gender preferences stretches all the way

back to the early 1980s.

        11.     It was then that the MSP adopted unconstitutional measures to increase the number

of Blacks in its ranks.

        12.     One such measure "Augmentation," implemented in 1981, entailed lowering the

entrance and promotional standards for blacks and eventually females.

        13.     "Augmentation" allowed minorities and females to qualify for promotion to

sergeant with test scores of 83 and above, while White males qualified only with scores in the

middle to high 90s, depending on the year and quota for minorities. See Herendeen v MSP, 39

FSupp 2d 899, 902-903 (WD Mich 1999).

        14.     Command officers were also ordered to consider race and gender each and every

time they made promotions from the discriminatorily assembled applicant pool. See Herendeen,

39 FSupp 2d at 904.

        15.     The MSP has conceded in other litigation that it achieved representation of




                                                3
   Case 1:20-cv-00403-RJJ-RSK ECF No. 1 filed 05/11/20 PageID.4 Page 4 of 20



minorities and females in its workforce which exceeded their representation (percentage) in the

relevant qualified workforce in the early 90s; there has been a judicial finding to this effect as well.

       16.     The MSP continued these naked racial and gender preferences through the 1990s

until courageous Trooper Thomas A. Cremonte in 1996 obtained an injunction barring racial and

gender preferences in promotions. See Exhibit B.

       17.     The MSP soon violated the injunction and were ordered by the Court to cease and

desist; old habits die hard and the MSP continued to discriminate against White males in hiring,

promotion and discipline, albeit in a more nuanced, covert manner.

       18.     Despite the injunction and the fact that it is undisputed that the MSP never engaged

in institutional racial or gender discrimination, preference proponents within and without the MSP

continued to demand measures to equalize the percentage of minorities in the MSP workforce with

their percentage in the population, which are unconstitutional. Middleton v. City of Flint, 92 F3d

396, 406 (6th Cir. 1996) (That is ". . .[I]t is permissible to remedy discrimination. It is not

permissible to remedy disparity without more. . ." (emphasis in original)).

       19.     The preference proponents made these demands despite the fact that the percentage

of Blacks and females in MSP's workforce exceeded their percentages in the relevant qualified

workforce and for Blacks, during most periods, their percentage exceeded their percentage of the

population.

       20.     Similarly, the appointment of 2 Black males, a Hispanic and a female to the

Director position failed to appease the preference proponents.

       21.     Because of the pressure brought to bear by White male litigants, the MSP did not

acquiesce to the demands of the preference proponents by reinstituting the naked racial and gender

preferences referenced above (it did continue with the covert, less effective, more nuanced




                                                   4
  Case 1:20-cv-00403-RJJ-RSK ECF No. 1 filed 05/11/20 PageID.5 Page 5 of 20



measures, to be sure). See e.g. Cremonte v MSP, Keuhn v MSP, Herendeen v MSP, Krafft v MSP,

Lesnau v MSP, Galbraith v MSP and Breedveld v MSP.

       22.     The preference proponents were further stymied by the Michigan Civil Rights

Initiative, a referendum which culminated in amendment of the Michigan Constitution effective

December 23, 2006 to bar racial and gender preferences in government employment, contracting

and college admissions, see Art 26, Affirmative Action; Defendant Whitmore vigorously and very

publicly opposed this referendum.

       23.     Michigan's specific constitutional prohibition on racial and gender preferences

dressed up as "affirmative action," as well as the overwhelming popular opposition to preferences

everywhere, required Defendants and others to rebrand racial and gender preferences as "diversity"

or "equity and inclusion" policies.

       24.     Defendants now disingenuously characterize their racial and gender preferences as

"Valuing Diversity and Inclusion," when in fact the MSP does not value White males and is in fact

making great efforts to exclude them.

       25.     The labels may have evolved but not Defendants' clamor for illegal racial and

gender preferences.

                      BLACK ADVOCACY GROUPS REIGNITE
                      CLAMOR FOR RACIAL PREFERENCES
       26.     The latest impetus for aggressive racial preferences came when then MSP Director

Kriste Kibbey Etue in September 2017 had the temerity to post on her personal Facebook page a

meme consisting of a picture of Black NFL players kneeling during the National Anthem with the

following message superimposed:

               Dear NFL: We will not support millionaire ingrates who hate America and
               disrespect our Armed Forces and Veterans. Who wins a football game has
               ZERO impact on our lives. Who fights for and defends our nation has every


                                                5
  Case 1:20-cv-00403-RJJ-RSK ECF No. 1 filed 05/11/20 PageID.6 Page 6 of 20



               impact on our lives. We stand with the Heroes, not a bunch of rich, entitled,
               arrogant, ungrateful, anti-American, degenerates. Signed, We the people.

         27.   The outcry from the black advocacy groups was swift and furious.

         28.   Despite apologizing repeatedly for exercising her Constitutional right to freedom

of speech, these black advocacy groups continued to vilify Director Etue and the MSP.

         29.   Then Governor Snyder had the courage to resist the call for Director Etue's

resignation and she continued in her position until the end of Snyder's term.

         30.   Defendant Governor Gretchen E. Whitmer took office on January 1, 2019, and

appointed Defendant Gasper as Director with the mandate to increase the percentages of minorities

and women in the agency (see Exhibit A), even though it was clear to all that this could be

accomplished only by trammeling the rights of White male applicants and long-serving White

males.

  ROLL OUT OF AFFIRMATIVE ACTION DIRECTIVE TO DISPLACE
        WHITE MALES WITH MINORITIES AND FEMALES

         31.   Defendant Gasper on February 6, 2019 convened a Director's Meeting at MSP

headquarters where he announced that the number one priority of the agency was affirmative action

preferences, which he euphemistically referred to as "diversity."

         32.   In attendance were Inspector level and above enlisted and civilian personnel.

         33.   Defendant stated that "diversity" was to be achieved at all levels of the MSP through

the recruiting and promotional processes.

         34.   He also emphasized that gender, race and life experiences carried the same weight

as experience and seniority in selecting candidates for hire and promotion.

         35.   At the Spring Director's Meeting on May 13, 2019, Defendant Gasper again

emphasized that the number one priority for the agency is affirmative action and spoke at length



                                                 6
  Case 1:20-cv-00403-RJJ-RSK ECF No. 1 filed 05/11/20 PageID.7 Page 7 of 20



about the importance of diversifying all ranks of the MSP.

       36.     At the MSP Fall Forum on October 8, 2019, Defendant Gasper again reiterated how

the number one priority in the Department is affirmative action preferences for minorities and

females, which he continued to call "diversity."

       37.     He also spoke at length about how the MSP is "way too White and way too male;"

he then revealed that as part of the Affirmative Action Directive the MSP was to set aside 25% of

the positions within the MSP for minorities and 20% for females.

       38.     On October 9, 2019, Plaintiff and his supervisor Captain Michael Caldwell attended

the Field Operations Bureau Meeting chaired by Lieutenant Colonel Arnold, who reported to

Defendant Gasper.

       39.     The meeting was held to have a "difficult discussion" that Defendant Gasper had

earlier promised regarding the racial and gender preferences and the consequent demographic

changes in the MSP.

       40.     Lieutenant Colonel Arnold began the meeting by asking the group what they

thought of Defendant Gasper's Affirmative Action Directive.

                   PLAINTIFF AND CAPTAIN CALDWELL
                OPPOSE RACIAL AND GENDER PREFERENCES

       41.     Captain Caldwell began the discussion by stating that he was concerned about how

the "Affirmative Action Directive" was negatively affecting the White males under his command,

explaining that the term "White male" has taken on a negative connotation within the MSP lately

and that the term is almost always used in a negative light.

       42.     Caldwell also went on to state that White male commanders joined the department

to serve the people of Michigan and had aspirations of assuming leadership roles in the profession

and agency they chose to devote their lives to; he reminded everyone that White males did not


                                                   7
   Case 1:20-cv-00403-RJJ-RSK ECF No. 1 filed 05/11/20 PageID.8 Page 8 of 20



choose to be born White males, they just were; like everyone else in the world, they did not choose

their race or ethnicity, but in the current departmental culture, they feel like they are being excluded

from promotional opportunities because they are White males.

           43.   Caldwell then rhetorically asked, when the Director publicly states the number one

priority of the department is to "diversify" the upper ranks of the MSP, how does that foster an

atmosphere of inclusion for the members who are not identified as female or minority?

           44.   Plaintiff and Captain Caldwell opposed Defendant's Affirmative Action Directive,

stating:

                 a. recruiting and promotions should be based on merit only;

                 b. it was not the MSP's fault that it was a majority White male agency; and

                 c. given that the MSP was a majority White male agency, it was statistically
                    reasonable to expect that the majority of MSP members that have risen to the
                    upper command echelon are White males.

           45.   Plaintiff also criticized the MSP "hand-wringing over demographics," stating that

it was an unwise response to the false claims of institutional racism by Black advocacy groups in

the wake of Retired Colonel Etue's race-neutral Facebook post.

           46.   In addition to the above protected activity, Plaintiff also engaged in protected

activity by aiding and encouraging Captain Caldwell in the exercise and enjoyment of his rights

under state and federal discrimination laws.

           "AFFIRMATIVE ACTION DIRECTIVE" IS MSP STANDARD
            OPERATING PROCEDURE, A PATTERN AND PRACTICE

           47.   Coming from the top official of a para-military organization, Defendant Gasper's

"Affirmative Action Directive" constitutes standard operating procedure, a pattern and practice of

racial and gender preferences designed to displace White males with minorities and females at all

levels of the agency.


                                                   8
   Case 1:20-cv-00403-RJJ-RSK ECF No. 1 filed 05/11/20 PageID.9 Page 9 of 20



        48.     Consequently, MSP has begun a purge of White male command officers as the MSP

has begun demoting or terminating them to make way for minorities and females that must make

up a quarter of its ranks.

        49.     Pursuant to Defendants' "Affirmative Action Directive," the MSP has

                a. excluded White male applicants to the extent that a recent applicant roster
                   contains not one White male candidate (see Exhibit C);

                b. promoted less qualified minorities and females rather than White males with far
                   superior employment records and experience;

                c. converted high-level command officers from classified civil servants to at-will
                   employees by means of mandatory two-year contracts for newly promoted
                   captains and above, thus paving the way for their certain dismissal by non-
                   renewal of contracts, and replacement with minorities and females who will, by
                   then, be eligible for promotion to those ranks;

                d. imposed harsh discipline on White males and little or no discipline on
                   minorities and females for offenses of comparable seriousness; and

                e. tied command bonuses to discriminating against White males.

        50.     Defendants' "Affirmative Action Directive," on its face and as applied, violates:

                a. the Michigan Constitution which provides:

                    (i)      in Art I, §2:

                             Sec. 2 No person shall be denied the equal protection of the
                             laws; nor shall any person be denied the enjoyment of his civil
                             or political rights or be discriminated against in the exercise
                             thereof because of religion, race, color or national origin. . .

                    (ii)     in Art XI, §5 provides that MSP promotions are to be "determined by
                             competitive examination and performance on the basis of merit,
                             efficiency and fitness and not based on “religious, racial or partisan
                             considerations."

                    (iii)    in Art I, §26. Affirmative Action:

                             (2) The state shall not discriminate against, or grant preferential
                             treatment to, any individual or group on the basis of race, sex,
                             color, ethnicity or national origin in the operation of public
                             employment. . .


                                                    9
 Case 1:20-cv-00403-RJJ-RSK ECF No. 1 filed 05/11/20 PageID.10 Page 10 of 20




               b. the injunction entered in Cremonte v Michigan State Police, ("Plaintiff may
                  have injunctive relief, enjoining Defendant from making promotions based
                  upon criteria other than which is contained in the 1963 Constitution, Art XI, §
                  5.") and

               c. the Federal Constitution, Amendment XIV, §1 which provides: " . . . nor shall
                  any state deny to any person . . . the equal protection of the laws."

       51.     Notably, the purpose of Defendants' "Affirmative Action Directive" is not to

remedy past discrimination (which was remedied long ago) or for operational needs.

       52.     Rather, Defendant Gasper issued the "Affirmative Action Directive" to (1) satisfy

the Whitmer Administration's clamor for the affirmative action preferences barred by Art I, §26 of

the Michigan Constitution of 1963, and (2) placate Black advocacy groups that falsely accuse the

MSP of institutional racism.

        APPLICATION OF "AFFIRMATIVE ACTION DIRECTIVE"

       53.     On August 29, 2019, Plaintiff and many senior members of the MSP Command,

including the Human Resources Director Stephanie Horton, attended a retirement party for an MSP

colleague.

       54.     During the open-mic segment, Sgt. Dwayne Gill, who is a black male assigned to

MSP's Recruiting and Selection section, which falls under the umbrella of the Office of Equity and

Inclusion, took to the stage and began making racial jokes which Plaintiff knew to be in violation

of MSP's Discrimination and Harassment Policy.

       55.     Plaintiff naively expected that one of the more senior MSP members in attendance

would take the action required by the MSP Discrimination and Harassment Policy; he was wrong.

       56.     When the MSP senior members failed to act, Plaintiff on September 3, 2019,

reported the incident to Gill's supervisor Inspector Lisa Rish, Equity and Inclusion Section




                                               10
 Case 1:20-cv-00403-RJJ-RSK ECF No. 1 filed 05/11/20 PageID.11 Page 11 of 20



Commander, as he was duty bound by policy and his oath of office to do; Rish advised that she

would get back to Plaintiff.

       57.       Rish called Plaintiff on September 9 as promised and asked what he wanted done;

Plaintiff responded that was up to her as she was Gill's supervisor.

       58.       Rish then did all she could to dissuade Plaintiff from demanding an investigation,

at one point remarking it was "just Dwayne being Dwayne."

       59.       Plaintiff replied that is like saying "boys will be boys" to a woman reporting sexual

harassment.

       60.       Rish disputed and belittled Plaintiff's perceptions of Sgt. Gill's conduct at every

turn, first defending it as committed while "off-duty," then that the retirement party was not an

MSP sponsored event, then that his remarks weren't "insensitive," but rather, "inappropriate."

       61.       When asked if she would be willing to provide written direction that all MSP

members are equally at liberty to make such jokes and remarks while off-duty, or engage in

harassing behaviors while off-duty, Rish repeatedly argued that the two things were "apples and

oranges."

       62.       Rish finally advised that she would get back to Plaintiff after the October 7, 2019

Fall Executive Forum, a full month away.

       63.       Plaintiff objected to the delay because of the gravity of the matter which was cut

and dried and required immediate attention.

       64.       Rish agreed to get back with Plaintiff before the Forum.

       65.       Plaintiff then viewed Sgt. Gill's comedy videos on YouTube, as he had never seen

Gill's stand-up routine, and was by now, from a policy perspective, rightfully concerned about

their content.




                                                  11
 Case 1:20-cv-00403-RJJ-RSK ECF No. 1 filed 05/11/20 PageID.12 Page 12 of 20



       66.     A central part of Gill's comedy routines is his self-identification as a member of the

Michigan State Police, although many but not all of his YouTube videos have recently been edited

to delete his affiliation with the MSP.

       67.     Plaintiff's review of Gill's publicly available live routines revealed extensive

violations of the MSP Code of Conduct and Discrimination and Harassment Policy, and include

numerous racial, gender, LGBTQ and faith-based jokes.

       68.     Specifically, Gill, after identifying himself in these videos as a member of the MSP:

               a.    states that Kalkaska is Michigan's "cracker barrel" and insinuates residents
                     support or are affiliated with the Ku Klux Klan;

               b.    mocks Asians and members of the Middle Eastern Community in Dearborn;

               c.    disparages Black females as angry and more likely to fight off a Black male's
                     advance than a White female;

               d.    mocks the hearing impaired;

               e.    mocks special Olympians; and

               f.    says he only takes personal checks from White people because he knows they
                     will clear.

       69.     On September 12, 2019 Plaintiff met with Inspector Lisa Gee-Cram of Human

Resources on an unrelated matter, but spoke with her at the end of the meeting about Sgt. Gill's

remarks.

       70.     After hearing Plaintiff's account of Gill's remarks at the retirement party and on his

YouTube videos, Gee-Cram confirmed that Gill's conduct violated official orders, on or off duty.

       71.     Plaintiff, on September 13, sent Gee-Cram an email with a link to one of the videos

and described its contents (Exhibit D).

       72.     On September 19, 2019, Plaintiff had an incidental face-to-face discussion with Ms.

Stephanie Horton, Director of HR at the Michigan State Police, who remarked that she had been



                                                12
 Case 1:20-cv-00403-RJJ-RSK ECF No. 1 filed 05/11/20 PageID.13 Page 13 of 20



at the retirement event and was shocked by Gill's remarks; she also advised that she had read

Plaintiff's September 13 email to Ms. Gee-Cram and that it had been forwarded up the chain of

command, who would be meeting about the email the next day.

       73.     Plaintiff replied that had he made the same remarks at the event, but about Blacks,

an investigation would have been initiated before he made it to his car; Ms. Horton agreed.

       74.     Weeks later Rish contacted Plaintiff to inform him that the MSP was launching an

internal investigation of his complaint.

       75.     Little did he know that the MSP would soon be launching a bogus investigation of

him which would include surreptitious monitoring of his email.

       76.     The MSP never informed Plaintiff of the outcome of the Gill investigation but

sustained the charges and recommended a two-day suspension.

       77.     The MSP handled Gill's discipline in kid glove fashion, imposing and then waiving

the 2-day suspension.

       78.     Unsatisfied with the results of the investigation, Plaintiff appealed the results of the

investigation to the Human Resources Division Commander, indicating:

               The actions I took in this matter were "protected activities," taken to remedy
               a clear double-standard, which has long been condoned by the Michigan
               State Police, and affords, among other current advantages, a higher level of
               first amendment protections to certain ethnic and gender classes, than it
               does others. As the initial, primary complainant in this matter, the
               obstruction I was required to hurdle in order to stir other responsible
               commanders and division heads to action, and the lack of corrective
               measures taken to address Sgt. Gill's improper conduct, are wholly
               unacceptable and appear discriminatory against members of other
               ethnicities in Michigan state government. I believe an investigation into the
               criteria cited in dismissing Sgt. Gill's proposed discipline is in order, as well
               as an investigation into the gross lack of oversight by those who command
               the offices, divisions, and bureaus charged with assuring equal and
               consistent adherence to MSP's Discriminatory Harassment Policy. See
               Exhibit E.




                                                  13
 Case 1:20-cv-00403-RJJ-RSK ECF No. 1 filed 05/11/20 PageID.14 Page 14 of 20




             DEFENDANT'S RETALIATION AGAINST PLAINTIFF

       79.     Plaintiff joined the MSP in 1990; he is 59 years old.

       80.     Through hard work and dedication, Plaintiff attained the rank of Inspector; some of

his accomplishments are listed in Exhibit F.

       81.     Plaintiff has an exemplary employment record as confirmed by his evaluations.

       82.     Neither Defendant Gasper nor the MSP disciplined Plaintiff until he opposed

Defendants' Affirmative Action Directive and the racial double disciplinary standard applied to

Dwayne Gill.

       83.     Shortly after Plaintiff engaged in opposition activity the MSP in late October 2019

began investigating him for following Captain Caldwell's orders regarding an interview process

for a transfer; the MSP required the interview process despite the fact that all concerned knew that

the transfer request would never be granted.

       84.     Caldwell's supervisor, Lt. Colonel Arnold, told him that he, Caldwell, retained

discretion to deny the transfer request, but that he had to go through the motions of the interview

process.

       85.     Captain Caldwell informed the transfer applicant, Dt. Lt. Bush, before the interview

process that his request would be denied; Bush elected to proceed with an interview anyway so

that he could tell his wife that he had done everything possible to obtain a transfer to Gaylord.

       86.     Caldwell directed that Plaintiff convene an interview panel and otherwise "go

through the motions;" Plaintiff initiated the interview process and otherwise went through the

motions as directed during October 2019.

       87.     Caldwell denied the transfer request and nobody was surprised - until the MSP, on

March 9, 2020, after a 2.5 month rigged investigation, terminated Plaintiff and demoted Captain




                                                 14
 Case 1:20-cv-00403-RJJ-RSK ECF No. 1 filed 05/11/20 PageID.15 Page 15 of 20



Caldwell for obviously pretextual reasons scoffed at by veteran members of the MSP.

         88.   It is probably no coincidence that Defendants placed Plaintiff and Captain Caldwell

on administrative leave the day after Plaintiff sent an email to Caldwell criticizing Defendants'

response to his complaint about Sgt. Gill (see Exhibit G); on information and belief Defendants

knew about the email immediately since they were monitoring Plaintiff's email.

                        COUNT I
 RACE AND GENDER DISCRIMINATION IN VIOLATION OF 42 U.S.C.
    §1983 (FOURTEENTH AMENDMENT EQUAL PROTECTION)

         89.   Plaintiff incorporates by reference the preceding paragraphs.

         90.   Plaintiff was a high-performing White male command officer with a sterling

employment record until wrongfully terminated by Defendant MSP.

         91.   Defendants were acting under the color of state law when they jump-started the

MSP standard operating procedure (pattern and practice) of racial and gender preferences in the

terms and conditions of employment (as described above), much to the detriment of White males.

         92.   Defendants deprived Plaintiff of his right to Equal Protection as guaranteed by the

14th Amendment to the United States Constitution by:

               a. requiring him to abide by the "Affirmative Action Directive" and thereby
                  violate his oath of office which provides:

                   ". . . I do further solemnly swear that I will faithfully enforce the laws of this
                   state, discharging the duties of an officer of the Michigan State Police and will
                   preserve, protect and defend the Constitution of the United States and the
                   Constitution of this state. . ."; and

               b. terminating his employment for pretextual reasons based on his status as a
                  White male.

         93.   Defendants are the usual governmental employers that discriminate against White

males.

         94.   Defendants' illegal race and gender discrimination has caused Plaintiff damages.


                                                15
 Case 1:20-cv-00403-RJJ-RSK ECF No. 1 filed 05/11/20 PageID.16 Page 16 of 20



       WHEREFORE, Plaintiff requests that this Court enter judgment against Defendants

providing for:

                 a. Economic damages;

                 b. Non-economic damages to compensate for the mental and emotional distress,
                    outrage, and humiliation he has suffered, and continues to suffer, as a result of
                    Defendant’s illegal actions;

                 c. Costs, interest and reasonable attorney fees as provided by 42 U.S.C. §1988;

                 d. Punitive damages against Defendants in their personal capacities;

                 e. Reinstatement and an injunction against Defendants' illegal racial and gender
                    preferences;

                 f. A declaration that Defendants' conduct as described above violates the state
                    and federal constitutions and statutes; and

                 g. Such other equitable relief as the Court deems just.

                       COUNT II - 42 USC §1983 RETALIATION
       95.       Plaintiff incorporates by reference each of the preceding paragraphs.

       96.       Plaintiff engaged in protected activity under 42 USC § 1983 by opposing the MSP's

racial and gender discrimination against himself, those under his command in the Seventh District

and all other members of the MSP.

       97.       Defendant MSP terminated Plaintiff because he opposed the Affirmative Action

Directive's racial and gender preferences, as well as the the double disciplinary standard applied

to Sgt. Dwayne Gill.

       98.       Defendant's termination of Plaintiff on this basis violates 42 USC § 1983.

       99.       As a proximate result of Defendants' illegal conduct, Plaintiff has suffered, and will

continue to suffer, emotional distress, especially outrage, lost opportunities, loss of reputation,

embarrassment and the physical manifestations of these injuries, as well as economic damages.




                                                  16
 Case 1:20-cv-00403-RJJ-RSK ECF No. 1 filed 05/11/20 PageID.17 Page 17 of 20



       WHEREFORE Plaintiff requests that this Court enter judgment against Defendants

providing for:

       a.        Economic damages;

       b.        Non-economic damages to compensate for the mental and emotional distress,
                 outrage, and humiliation he has suffered, and continues to suffer, as a result of
                 Defendant’s illegal actions;

       c.        Costs, interest and reasonable attorney fees as provided by 42 U.S.C. §1988;

       d.        Punitive damages against Defendants in their personal capacities;

       e.        Reinstatement and an injunction against Defendants' illegal racial and gender
                 preferences;

       f.        A declaration that Defendants' conduct as described above violates the state and
                 federal constitutions and statutes; and

       g.        Such other equitable relief as the Court deems just.

                             COUNT III
          RACE DISCRIMINATION IN VIOLATION OF THE
      ELCRA AND ART. I, §26 OF THE MICHIGAN CONSTITUTION
       100.      Plaintiff incorporates by reference the preceding paragraphs.

       101.      Plaintiff is a White male.

       102.      Defendants terminated Plaintiff based on his status as a White male.

       103.      That is, Plaintiff's status as a White male was at least a factor, if not the only factor,

that made a difference in Defendants' decision to terminate Plaintiff.

       104.      Defendants' termination of Plaintiff violates the Elliot-Larsen Civil Rights Act and

Mich Const 1963, Art 1, §26.

       105.      As a direct and proximate result of Defendants' discriminatory conduct, Plaintiff

has suffered, and will continue to suffer emotional distress, including humiliation, loss of

reputation, outrage and economic loss.




                                                    17
 Case 1:20-cv-00403-RJJ-RSK ECF No. 1 filed 05/11/20 PageID.18 Page 18 of 20



       WHEREFORE, Plaintiff requests that this Court enter judgment against Defendants

providing for:

                 a. Economic damages;

                 b. Non-economic damages to compensate for the mental and emotional distress,
                    outrage, and humiliation he has suffered, and continues to suffer, as a result of
                    Defendant’s illegal actions;

                 c. Costs, interest and reasonable attorney fees as provided by 42 U.S.C. §1988;

                 d. Punitive damages against Defendants in their personal capacities;

                 e. Reinstatement and an injunction against Defendants' illegal racial and gender
                    preferences;

                 f. A declaration that Defendants' conduct as described above violates the state
                    and federal constitutions and statutes; and

                 g. Such other equitable relief as the Court deems just.

           COUNT IV - RETALIATION IN VIOLATION OF ELCRA
       106.      Plaintiff incorporates by reference each of the preceding paragraphs.

       107.      Plaintiff engaged in protected activity under ELCRA and Art I, §26 of the Michigan

Constitution of 1963 by opposing the MSP's racial and gender discrimination against himself,

those under his command in the Seventh District and all other members of the MSP.

       108.      Defendants retaliated against Plaintiff because he opposed racial and gender

preferences and aided and encouraged Captain Caldwell in the exercise and enjoyment of his rights

under state and federal discrimination law.

       109.      Defendants termination of Plaintiff on this basis violates ELCRA, MCLA

37.2701(a) and (f).

       110.      As a proximate result of Defendants' illegal conduct, Plaintiff has suffered, and will

continue to suffer, emotional distress, especially outrage, lost opportunities, loss of reputation,

embarrassment and the physical manifestations of these injuries, as well as economic damages.



                                                  18
 Case 1:20-cv-00403-RJJ-RSK ECF No. 1 filed 05/11/20 PageID.19 Page 19 of 20



         WHEREFORE Plaintiff requests that this Court enter judgment against Defendants

providing for:

                  a. Economic damages;

                  b. Non-economic damages to compensate for the mental and emotional distress,
                     outrage, and humiliation he has suffered, and continues to suffer, as a result of
                     Defendant’s illegal actions;

                  c. Costs, interest and reasonable attorney fees as provided by 42 U.S.C. §1988;

                  d. Punitive damages against Defendants in their personal capacities;

                  e. Reinstatement and an injunction against Defendants' illegal racial and gender
                     preferences;

                  f. A declaration that Defendants' conduct as described above violates the state
                     and federal constitutions and statutes; and

                  g. Such other equitable relief as the Court deems just.

                                                       Respectfully submitted,

                                                       /s/ James K. Fett
                                                       By: James K. Fett (P39461)
                                                       Fett & Fields, P.C.
                                                       805 E. Main St.
                                                       Pinckney, MI 48169
                                                       734-954-0100
                                                       jim@fettlaw.com
Dated: May 11, 2020                                    Attorneys for Plaintiff

                                                  Affidavit of Mailing
I hereby certify that on May 11, 2020, I electronically filed the foregoing paper with the Clerk of the Court using the
ECF system which will send notification of such filing to the following: not applicable, and I hereby certify that I have
mailed by United States Postal Service the paper to the following non-ECF participants: not applicable.

                                                       /s/ James K. Fett___
                                                       James K. Fett
                                                       Fett & Fields, P.C.
                                                       805 E. Main St.
                                                       Pinckney, MI 48169
                                                       734-954-0100




                                                          19
 Case 1:20-cv-00403-RJJ-RSK ECF No. 1 filed 05/11/20 PageID.20 Page 20 of 20




                                             JURY DEMAND

         NOW COMES Plaintiff Robert M. Hahn, through his counsel Fett & Fields, P.C., and

hereby demands trial by jury in the above-captioned matter.


                                                       /s/ James K. Fett____
                                                       By: James K. Fett (P39461)
                                                       Fett & Fields, P.C.
                                                       805 E. Main St.
                                                       Pinckney, MI 48169
                                                       734-954-0100
                                                       jim@fettlaw.com
Dated: May 11, 2020                                    Attorneys for Plaintiff



                                                  Affidavit of Mailing
I hereby certify that on May 11, 2020, I electronically filed the foregoing paper with the Clerk of the Court using the
ECF system which will send notification of such filing to the following: not applicable, and I hereby certify that I have
mailed by United States Postal Service the paper to the following non-ECF participants: not applicable.

                                                       /s/ James K. Fett___
                                                       James K. Fett
                                                       Fett & Fields, P.C.
                                                       805 E. Main St.
                                                       Pinckney, MI 48169
                                                       734-954-0100




                                                          20
